THOMAS, District Judge.
The question presented upon the motion papers, supporting affidavits, arguments, and briefs is one of procedure involving the jurisdiction of this court.
After a careful examination of the papers on file, as well as a consideration of the authoritative decisions of the Supreme Court of the United States governing the question, I conclude that this court is without jurisdiction and that the defendants’ application for leave to file a bill of review, or a petition to reopen on the ground of newly discovered evidence, should be made to the Circuit Court of Appeals. National Brake & Electric Co. v. Christensen, 254 U. S. 425, 41 S. Ct. 154, 65 L. Ed. 341; John Simmons Co. v. Grier Brothers Co., 258 U. S. 82, 42 S. Ct. 196, 66 L. Ed. 475.
The plaintiff’s motion to discharge the order to show cause and dismiss the petition for leave to file a bill of review is granted.